






Exhibit 10.22
EXECUTION VERSION


AMENDMENT NUMBER FOUR
to the
Transactions Terms Letter
Dated as of January 30, 2013
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 16th day of
September, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Transaction Terms Letter, dated as of
January 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Terms Letter”), between Buyer and Seller. Reference is hereby made to
that certain Amended and Restated Master Repurchase Agreement, dated as of
October 21, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), between Seller and Buyer.


WHEREAS, Buyer and Seller have previously entered into the Terms Letter and the
Agreement pursuant to which Buyer may, from time to time, purchase certain
mortgage loans from Seller and Seller agrees to sell certain mortgage loans to
Buyer under a master repurchase facility; and


WHEREAS, Buyer and Seller hereby agree that the Agreement shall be amended as
more fully provided herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of July 1, 2013 (the “Effective Date”) the
Terms Letter is hereby amended as follows:


(a)    The “Financial Covenants” are hereby amended by deleting subclause “(c)”
thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):


(c)    Maximum ratio of Total Liabilities to Tangible Net Worth: (i) During the
months of July, August and September, 2013, 11:1, and (ii) thereafter, 9:1.
(b)    The “Financial Covenants” are hereby amended by inserting the following
new subclause “(e)” immediately after subclause “(d)” thereof:


(e)    Maximum ratio of Unsecured Senior Notes to Tangible Net Worth: During the
months of July, August and September, 2013, 3:1.
SECTION 2.Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and




--------------------------------------------------------------------------------




out of pocket costs and expenses of the legal counsel Buyer incurred in
connection with this Amendment, in accordance with Section 12.2 of the
Agreement.


SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement and the Terms
Letter, as applicable.


SECTION 4.Limited Effect. Except as amended hereby, the Terms Letter shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Terms Letter or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Terms Letter,
any reference in any of such items to the Terms Letter being sufficient to refer
to the Terms Letter as amended hereby.


SECTION 5.Representations. In order to induce Buyer to execute and deliver this
Amendment, Seller hereby represents to Buyer that as of the date hereof, (i)
Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, (ii) after giving
effect to the terms hereof and Amendment Number Eight to the Amended and
Restated Master Repurchase Agreement, between Buyer and Seller, no Potential
Default or Event of Default has occurred and is continuing under the Principal
Agreements and (iii) during the period commencing on the Effective Date and
ending on the date hereof, no third party has declared an event of default under
any repurchase agreement, loan and security agreement or similar credit facility
or agreement for borrowed funds entered into by Seller and such third party, nor
has any such third party required acceleration or prepayment of any indebtedness
thereunder.


SECTION 6.Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 7.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
By: /s/ Adam Robitshek                
Name: Adam Robitshek
Title: Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Ellen Coleman_____________________
Name: Ellen Coleman
Title: EVP, Treasurer































